ATTORNEY GRIEVANCE COMMISSION                         •      IN THE
    OF MARYLAND
                                                      •      COURT OF APPEALS

                                                             OF MARYLAND

                  Petitioner
                                                      •       Misc. Docket AG
V.
                                                      •       No. 0022
PATRICK J. CHRISTMAS

                                                      •       September Term, 2016

Respondent
                         *************************************#####*44
                                           ORDER


         The Court of Appeals of Maryland, having considered the Joint Petition of the

 Attorney Grievance Commission and Respondent, Patrick J. Christmas, to place

 Respondent on Inactive Status By Consent pursuant to Maryland Rule 19-736(c), it is this

     4th day of        November             ,2016;

            ORDERED, that the Joint Petition be, and it is hereby GRANTED, and the

 Respondent, Patrick J. Christmas, is hereby placed on Inactive Status by consent; and it is

 further,

            ORDERED, that the Clerk of this Court shall remove the name of Patrick J.

 Christmas from the register of attorneys in the Court and certify that fact to the Client

 Protection Fund of the Bar of Maryland and all Clerks of all judicial tribunals in this State

 in accordance with Maryland Rule 19-761.
                                                      /s/ Mary Ellen Barbera
                                                Chief Judge